Appeal from a judgment of the Supreme Court, Westchester County, entered January 16, 1976, which (1) annulled the determination of the appellant State Liquor Authority, dated October 29, 1975 and made after a hearing, and (2) directed the issuance of a special on-premises liquor license to petitioner. Judgment reversed, on the law, without costs or disbursements, determination confirmed and proceeding dismissed on the merits. No fact findings were presented for review. The authority’s determination has a rational basis. In view of the history of the premises in question, there is a rational basis—based upon the proposed method of operation, the inexperience of petitioner and the limited supervision which he can provide—for the authority’s determination. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.